Citation Nr: 1426658	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-26 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a torn Achilles tendon


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971 and served in the United States Army Reserve in 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for a torn Achilles tendon and found that new and material evidence was not submitted to reopen claims for service connection for a bilateral knee disability and migraine headaches.

A May 2013 statement from the Veteran's service representative addressed the matter of entitlement to service connection for a bilateral shoulder disability.  This claim was also denied by the RO in the September 2009 rating decision.  However, a notice of disagreement was not received, a statement of the case was not issued, and the Veteran did not perfect an appeal regarding this claim.  The issue is referred to the agency of original jurisdiction (AOJ) for initial consideration.

The issues of entitlement to service connection for a bilateral knee disability, migraine headaches, and a torn Achilles tendon, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 1975 Board decision denied service for a bilateral knee disability; reconsideration was not ordered, and the decision was final when issued.

2.  The evidence added to the record since the March 1975 Board decision relates to elements of the claim previously found to be absent and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1975 Board decision denying the claim of entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the March 1975 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The March 1975 Board decision, in pertinent part, denied service connection for a bilateral knee disability, finding that, there were no chronic residuals of a knee injury in service and that traumatic arthritis had not been demonstrated in service or on VA examination in March 1973. 

The evidence of record at that time included service treatment records that did not discuss treatment for a knee disability.  On a Report of Medical History, completed in November 1971, for separation from service, the Veteran reported a swollen left knee in 1969 from a sports injury but that there were no ensuing problems.  His knees were normal on clinical examination for separation.  

In his March 1973 claim for VA benefits the Veteran reported that he had received no post-service treatment.

A March 1973 VA examination report noted the Veteran's reports of periodically swollen and aching knees beginning in service and continuing since.  All findings were normal on physical examination and an X-ray examination was negative.  The diagnosis was swollen knees by history, not found on examination.  In a May 1974, statement J.M.J., M.D., reported that the Veteran had been treated for traumatic arthritis of both knees for approximately one year.

Unless reconsideration is ordered, Board decisions are final when issued.  38 C.F.R. §§ 20.302, 20.1103.  At the time of the 1975 decision, Board decisions were not appealable.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the March 1975 Board decision includes VA and non-VA medical records and examination reports, dated from 1969 to 2011, and the Veteran's and others' written statements.

X-rays of the Veteran's knees performed by VA in September 2009 showed knee joint effusion.  A January 2011 private medical report includes a diagnosis of osteoarthritis of both knees with severe degenerative joint disease on X-rays.  Private medical records, dated from February to April 2011, show that the Veteran had end stage degenerative joint disease of his knees.

In a statement submitted with his September 2011 substantive appeal, the Veteran reported that he played basketball at the battery, company, and battalion levels in service.  He was trained as a medic in service and had medical supplies that enabled him to self-treat any minor injuries.  The Veteran indicated that his knees swelled and he was told that he had traumatic arthritis that worsened with time, jumping, marching, running, and falling.

The new evidence relates to the previously unestablished elements of a current bilateral knee disability and provides additional detail relating it to service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110, 117-20 (2010).


ORDER

New and material evidence has been received to reopen the claim for service connection for a bilateral knee disability.


REMAND

Bilateral Knee Disability

The Board's finding of new and material evidence to reopen the bilateral knee claim entitles him to a new VA examination.  Shade.  See also McLendon v. Nicholson, 20 Vet. App. at 81.

All Claims

According to a May 2011 letter from the Social Security Administration (SSA), the Veteran met the medical requirements for disability benefits.  While some records considered by the SSA are in the claims file, VA has an obligation to obtain any SSA decisions and the underlying records considered in those decisions.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

After the August 2011 statement of the case (SOC) and before the case was certified to the Board, the AOJ received a September 2011 VA examination report and VA treatment records.  A supplemental statement of the case (SSOC) is required.  38 C.F.R. § 19.31(b)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in decisions regarding the Veteran's application(s) for SSA disability benefits.  

If any requested records cannot be obtained, notify the Veteran of the attempts made and of what additional actions will be taken with regard to his claims.

2.  After completing the development requested above, schedule the Veteran for a VA examination, preferably by a physician, to determine whether any current bilateral knee disability is related to the injury and symptoms reported in service.  The examiner should acknowledge review of the claims file.  

The examiner should address the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current knee disability or disabilities (any knee disability diagnosed since October 2008) had its onset in service, or is otherwise the result of a disease or injury in service?

The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms and treatment and the reports of traumatic arthritis beginning in 1974.  The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.  

The absence of evidence of treatment for a bilateral knee disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


